DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
 
Claim Status
	Applicant’s response dated 4/13/2022 is acknowledged.
	Claims 22, 28-29, and 34-37 were pending in the application.
	Claims 22, 28-29, and 34-36 were canceled. Claim 37 is amended.
	Currently, claim 37 is pending and under examination.

Rejections Withdrawn
	All rejections of claims 22, 28-29, and 34-36 are withdrawn in view of Applicant’s cancelation of claims 22, 28-29, and 34-36.
	Rejection of claims 22, 28, 29, and 34-37 under 35 U.S.C. §112(b) is withdrawn in view of Applicant’s amendments to claim 37 and cancelation of claims 22, 28-29, and 34-36.
	Rejection of claims 22, 28, 29, and 34-37 under 35 U.S.C. §112(a) is withdrawn in view of Applicant’s cancelation of claims 22, 28-29, and 34-36, and submission of a Declaration dated 4/13/2022 stating that an acceptable deposit of biological material will be made within the required time and under conditions which satisfy the rules of 37 CFR 1.801-1.809.

Rejections Maintained
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 37 remains rejected under 35 U.S.C. 102(a)(1) as being anticipated
by Gao et al. (Journal of Clinical Oncology 2016, 34, e14001., published 5/20/2016, of record).
Gao teaches a monoclonal antibody (mAb; clone KAO3) specific for PIWIL2 and PL2L proteins including PL2L60. Gao also teaches a method of treating tumor xenografts in mice, derived from lymphoma, by injection of the KAO3 antibody (Results). 

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643

/HONG SANG/Primary Examiner, Art Unit 1643